Citation Nr: 0503780	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  94-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1962 and from January 1967 to November 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  During the subsequent development of the claim, 
the VA RO in Phoenix, Arizona assumed jurisdiction of the 
case.  

In July 1997, the Board remanded this case to the RO for 
further development.  The RO reviewed the claim, issued a 
supplemental statement of the case in August 2004, and then 
returned the case to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran on several 
occasions in connection with his current appeal, most 
recently in April 2004, which are substantially compliant 
with Quartuccio, supra.

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon stressors incurred in service and 
information referable to such stressors has been obtained and 
associated with the claims file.  His personnel records show 
two periods of Vietnam service and the units he served with 
during each period.  

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This is so because he does not have any of the 
decorations that would generally serve as evidence, without 
need of further corroboration, that he engaged in combat.  
See M21-1, Part III, para. 5.14b(1).  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.  It appears that the diagnosis of 
PTSD has been established and continued based upon the 
veteran's presentation to examiners.  The VA examiner in July 
2004 noted the significance of corroboration of claimed 
stressors in the diagnostic formulation of PTSD.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  


A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the U.S. Armed 
Services Center for Research of Unit Records (USASCURR)."  
M21-1, Part III, para. 5.14c(3), (4).  

The record in light of the development obligations requires 
an attempt to locate unit information to corroborate claimed 
stressors.  The Board observes that the USASCURR 
correspondence to VA in January 2003 noted deficiencies in 
the RO request from March 2002. These were the absence of 
personnel records, unit and dates of Vietnam service, and 
this prevented the conduct a meaningful search.  The DA Form 
20 was obtained and the veteran has previously stated the 
events he relies on as stressors.  In addition, in October 
2002, the veteran provided the specific unit information to 
the RO to "update his PTSD claim" and his DA Form 20 shows 
he served in that unit from September 14, 1968 to October 5, 
1968.  

The development guidance provides: "As a minimum, the claim 
must indicate the location and approximate time (a 2-month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred. "  See  M21-1, Part III, para. 5.14c(2).  None of 
the letters VA provided in 2003 or 2004 to develop the claim 
advised the veteran of the desired specific date range.  The 
information provided in the DA Form 20 and the veteran's date 
specificity to the unit he identified would seem to meet the 
minimum requirements to justify another request to the 
USASCURR for corroborating information. 

The supplemental statement of the case in August 2004 noted 
that the USASCURR advised that additional evidence was needed 
but that the veteran had not provided it.  However, the 
specific information deficiencies the USASCURR noted were 
addressed in information already on file but apparently not 
provided to the USASCURR.  However, the veteran's updated 
information for his PTSD claim identified C Company, 523rd 
Signal Battalion, 23rd Infantry Division, and earlier in a 
February 1994 letter; he stated that he was in that unit when 
"things was happening".




The VBA AMC must also consider the veteran's participation in 
the "unnamed campaign" and "Vietnam Counteroffensive Phase 
III" in its determination of whether he engaged in combat 
with the enemy.  See VAOPGCPREC 12-99 and Gaines, supra.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

He should be asked to provide to the best 
of his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail, specifically the 
approximate time period the events 
occurred if possible.  He should also be 
asked to clarify if all his alleged 
stressors occurred during his service 
with C Company, 523rd Signal Battalion, 
23rd Infantry Division.

The veteran is hereby advised that this 
information would assist in a meaningful 
search for verifying information.  

4.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then, the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with the personnel records to the 
USASCURR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, and/or 
Commandant of the Marine Corps, 
Headquarters, USMC (Code MMRB), Quantico, 
Virginia 22134, as applicable, to attempt 
to confirm any of the stressors claimed 
by the veteran.


6.  Following receipt of the USASCURR's 
report, and the completion of the above 
development and any additional 
development deemed warranted or suggested 
by that agency, the VBA AMC should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by the 
USASCURR.  If no claimed stressor has 
been verified, the VBA AMC should so 
state in its report.  This report is then 
to be added to the claims file.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to include on a contract/fee basis if 
necessary, if the examiner who completed 
the evaluation in July 2004 is not 
available.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  


The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified stressor(s) or history 
detailed in the reports provided by the 
USASCURR and/or the VBA AMC may be relied 
upon, and this includes the record of a 
car accident in service.  If the examiner 
believes that PTSD is the appropriate 
diagnosis he/she must specifically 
identify which stressor(s) detailed in 
the USASCURR's and/or VBA AMC's report 
is/are responsible for that conclusion.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
that any such disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire in-service and post-service 
medical history, as documented in the 
record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim of entitlement to service connection 
for PTSD and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


